Case 2:19-cv-14420-RLR Document 77 Entered on FLSD Docket 01/27/2021 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 2:19-CV-14420-ROSENBERG/MAYNARD

  ATLANTIC HEALTHCARE, LLC, et al.,

                 Plaintiffs,

  v.

  ARGONAUT INSURANCE COMPANY,

                 Defendant.
                                                    /

  ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATIONS

         THIS CAUSE is before the Court upon the Motion for Summary Judgment [DE 27] filed

  by Plaintiffs Atlantic Healthcare, LLC, Lyric Health Care Facilities, LLC, Grantham Health Care,

  LLC, and Timothy F. Nicholson (collectively, “Plaintiffs”), and the Amended Motion for

  Summary Judgment [DE 57] filed by Defendant Argonaut Insurance Company (“Defendant”).

  These Motions were referred to Magistrate Judge Shaniek M. Maynard for a Report and

  Recommendation.      DE 43.    On October 15, 2020, Judge Maynard issued her Report and

  Recommendation [DE 73] recommending that Plaintiffs’ Motion for Summary Judgment be

  granted and Defendant’s Motion for Summary Judgment be denied. DE 73 at 27. The Court has

  conducted a de novo review of Judge Maynard’s Report and Recommendation, Defendant’s

  objections thereto [DE 75], Plaintiffs’ response to Defendant’s objections [DE 76], and the record,

  and is otherwise fully advised in the premises.

         Upon review, the Court finds Judge Maynard’s recommendation to be well reasoned and

  correct. The Court agrees with the analysis in Judge Maynard’s Report and Recommendation and

  concludes that Plaintiffs’ Motion for Summary Judgment should be granted and Defendant’s



                                                        1
Case 2:19-cv-14420-RLR Document 77 Entered on FLSD Docket 01/27/2021 Page 2 of 7




  Motion for Summary Judgment should be denied. The Court also finds that Defendant’s objections

  warrant discussion.

         Defendant is correct that under Maryland law, a court interpreting an insurance policy does

  not, as a matter of course, construe the policy against the insurer. James G. Davis Contr. Corp. v.

  Erie Ins. Exch., 126 A.3d 753, 759 (Md. Ct. Spec. App. 2015). Rather, a policy’s terms are

  interpreted based on the same principles that generally apply to the construction of other contracts.

  Kendall v. Nationwide Ins. Co., 702 A.2d 767, 770-71 (Md. 1997). “As such, a court interpreting

  an insurance policy is to examine the instrument as a whole, focusing on the character, purpose,

  and circumstances surrounding the execution of the contract.” Bailer v. Erie Ins. Exch., 687 A.2d

  1375, 1378 (Md. 1997). Although a court will try to give effect to every clause and phrase,

  “particular provisions of a contract are not to be read in isolation but rather the document is to be

  read as a whole to discover its true import.” Simkins Indus., Inc. v. Lexington Ins. Co., 401 A.2d

  181, 186 (Md. Ct. Spec. App. 1979).

         Additionally, “any ambiguity will be construed liberally in favor of the insured and against

  the insurer as drafter of the instrument.” Harleysville Preferred Ins. Co. v. Rams Head Savage

  Mill, LLC, 187 A.3d 797, 807 (Md. Ct. Spec. App. 2018) (quotation marks omitted). Ambiguity

  exists when language in a policy “suggests more than one meaning to a reasonably prudent

  layperson.”   Id. (quotation marks omitted).         Regarding an insurance policy’s exclusions,

  “[a]lthough an insurer has a right to determine what occurrences it will cover or exclude as the

  drafter of the Policy, when an exclusion lends itself to more than one reasonable interpretation, the

  exclusion will be construed narrowly against the insurer.” White Pine Ins. Co. v. Taylor, 165 A.3d

  624, 635 (Md. Ct. Spec. App. 2017) (quotation marks omitted); see Haynes v. American Cas. Co.,

  179 A.2d 900, 904 (Md. 1962) (“[W]here an insurance company, in attempting to limit coverage,



                                                   2
Case 2:19-cv-14420-RLR Document 77 Entered on FLSD Docket 01/27/2021 Page 3 of 7




  employs ambiguous language, the ambiguity will be resolved against it as the one who drafted the

  instrument . . . .”); see also Pa. Thresherman & Farmers’ Mut. Cas. Ins. Co. v. Shirer, 168 A.2d

  525, 537 (Md. 1961) (same). And as Judge Maynard noted, “[a]n insurer relying on policy

  exclusions bears the burden of proving the exclusions.” DE 73 at 10 (citing Ellicott City Cable,

  LLC v. Axis Ins. Co., 196 F. Supp. 3d 577, 584 (D. Md. 2016)).

          The Court also notes that under Maryland law, the duty to defend is construed liberally in

  favor of the policyholder. Selective Way Ins. Co. v. Nationwide Prop. and Cas. Ins. Co., 219 A.3d

  20, 32 (Md. Ct. Spec. App. 2019). “[E]ven if a tort plaintiff does not allege facts which clearly

  bring the claim within or without the policy coverage, the Insurer still must defend if there is a

  potentiality that the claim could be covered by the policy.” Id. (quotation marks omitted). “Any

  potentiality of coverage, no matter how slight, gives rise to a duty to defend.” Id. (quotation marks

  omitted). “Where a potentiality of coverage is uncertain from the allegations of a complaint, any

  doubt must be resolved in favor of the insured.” Id. (quotation marks omitted).

          With these principles in mind, the Court turns to Defendant’s objections.

      A. Professional Services Exclusion

          Defendant contends that the Professional Services Exclusion in the parties’ D&O policy

  eliminates coverage for Plaintiffs. Defendant argues that by limiting the exclusion’s scope to

  health care and medical treatment services, Judge Maynard interpreted the exclusion too narrowly,

  rendered certain language in the exclusion superfluous, and ignored the exclusion’s intent. DE 75

  at 3-6. Moreover, Defendant argues that “the Underlying Complaint includes claims that fall

  squarely within the examples” covered by the exclusion. Id. at 5. 1 Defendant rejects Judge

  Maynard’s conclusion that certain allegations in the Underlying Complaint were mere business


  1
   The “Underlying Complaint” refers to the Amended Complaint in the underlying civil case filed by the Estate of
  Ms. Lily Coombs on July 20, 2018. It appears at DE 57-1.

                                                          3
Case 2:19-cv-14420-RLR Document 77 Entered on FLSD Docket 01/27/2021 Page 4 of 7




  decisions (and thus not “Professional Services”), arguing instead that a reasonable person could

  conclude that such allegations were acts and defects in the contracting and credentialing process,

  thereby falling within the Professional Services Exclusion. Id. at 5-6.

         The Court finds that the Professional Services Exclusion is ambiguous. Based on its

  language, a reasonably prudent layperson might find that it relates only to health care and medical

  treatment services—particularly given the exclusion’s examples—or alternatively, other

  professional services as well, given the clause “or any other professional services, including but

  not limited to.” See DE 73 at 13. The Court, however, does not glean any extrinsic evidence that

  resolves this ambiguity. Because the ambiguity remains after considering extrinsic evidence, the

  Court construes the Professional Services Exclusion against Defendant (i.e., the insurer), and thus

  narrowly. White Pine 165 A.3d at 635.

         The Court agrees with Judge Maynard that when considering the D&O policy as a whole,

  it would be inappropriate to construe the Professional Services Exception so broadly that it covers

  “every kind of professional service imaginable.” DE 73 at 15. Defendant appears to concede this.

  See DE 75 at 6 (“Not all services are excluded under the Policy.”). Further, Defendant has failed

  to persuade the Court that every allegation in the Underlying Complaint is covered by the

  Professional Services Exception, particularly when construing the exclusion narrowly. Judge

  Maynard cites multiple allegations in the Underlying Complaint that do not constitute

  “Professional Services,” but rather business decisions made by Plaintiffs. See DE 73 at 14. And

  while Defendant suggests that “a reasonable person could conclude that allegations pertaining to

  business decisions that Plaintiff made could” fall within the Professional Services Exception [DE

  75 at 6], that is neither the applicable standard nor language from the D&O policy. Defendant’s

  objections regarding the Professional Services Exclusion thus fail.



                                                   4
Case 2:19-cv-14420-RLR Document 77 Entered on FLSD Docket 01/27/2021 Page 5 of 7




      B. Managed Care Activity Exclusion

            Defendant argues that the Managed Care Activity Exclusion eliminates coverage for

  Plaintiffs. Defendant states that Count III of the Underlying Complaint (Violations of Florida

  Statutes § 415.1111) falls within the exclusion “because it relates to the management of the nursing

  home and excludes breaches of duty, failure to follow adequate practice parameters or protocols,

  and neglect.” DE 75 at 7. More specifically, “[e]xploiting vulnerable adults by taking their assets

  is excluded as a breach of duty and as a failure to perform a Managed Care Activity. Id. Defendant

  states:

            The gist of the underlying Complaint is financial fraud. Every act alleged in the
            Complaint is in furtherance of that fraud. The Managed Care Exclusion eliminates
            coverage for “any act, error, omission, misleading statement, misstatement, neglect,
            or breach of duty, committed or attempted by any Insured in the performance of, or
            failure to perform any Managed Care Activity.” Ms. Coombs is in a managed care
            facility and is a high acuity level resident requiring extra special attention. “Any
            act” related to a “misleading statement, misstatement, neglect, or breach of duty”
            surrounding her management at the facility would be excluded. Every allegation
            of the Complaint relates to an attempt to take financial advantage of her through
            misstatement, neglect, or breach of duty.

  Id. at 7-8.

            As Judge Maynard and Plaintiffs note, Defendant’s arguments ignore or misstate the

  Managed Care Activity Exclusion. That “Ms. Coombs is in a managed care facility and is a high

  acuity level resident requiring extra special attention” does not mean that all of Plaintiffs’ activities

  are “Managed Care Activities,” as that term is defined in the D&O policy. Further, it is not true

  that “‘[a]ny act’ related to a ‘misleading statement, misstatement, neglect, or breach of duty’

  surrounding her management at the facility” falls within the Managed Care Activity Exclusion.

  Id. at 8 (emphases added). Rather, the exclusion applies to losses “arising out of, or attributable

  to the actual or alleged performance or rendering of or failure to perform or render any Managed

  Care Activity.” DE 28-1 at 79. The Court declines to depart from the exclusion’s language and

                                                     5
Case 2:19-cv-14420-RLR Document 77 Entered on FLSD Docket 01/27/2021 Page 6 of 7




  construe it as broadly as Defendant does.

     C. Prior Acts Exclusion

         Defendant argues that the Prior Acts Exclusion eliminates coverage for Plaintiffs.

  Defendant notes that in its Motion for Summary Judgment, it argued that when Ms. Coombs moved

  into Atlantic Healthcare Nursing Home on January 9, 2012, that became the start date for the fraud

  and conspiracy from which Ms. Coombs suffered. DE 75 at 9. Defendant argues that Judge

  Maynard “overlooks that date as the inception of the fraud and not the fraud itself, since “[a]s

  alleged in paragraph 99 of the Underlying Complaint, from the very beginning of Ms. Coombs

  [sic] arrival, she was ‘solely dependent on employees, officers, directors, and agents of Atlantic

  Healthcare Center, Inc. to provide for her daily care, protection, services, supplies, and personal

  and intimate needs.’” Id. Defendant argues that Judge Maynard mistakenly viewed facts in the

  Underlying Complaint independently, rather than “a series of logically or casually [sic] connected

  facts that fall within the [Prior Acts] Exclusion.” Id. Moreover, Defendant states that Plaintiffs’

  fraud continued daily, including the allegation in paragraph 69 of the Underlying Complaint that

  on May 25, 2012, Nicholson concealed his ownership in Atlantic Healthcare Nursing Home when

  submitting a license renewal application to the Agency for Health Care Administration. Id. at 10.

  Defendant asserts that Nicholson’s concealment continued every day until Ms. Coombs or her

  representatives discovered it. Id.

         The Court is unpersuaded by Defendant’s objections. As Plaintiffs note, Defendant

  mischaracterizes paragraph 99 in the Underlying Complaint, for the paragraph does not expressly

  state that “from the very beginning of Ms. Coombs [sic] arrival,” Ms. Coombs was solely

  dependent on the various individuals at Atlantic Healthcare Center. Rather, paragraph 99 does not

  make any temporal reference. Equally notable, paragraph 99 is incorporated into Counts I and II



                                                  6
Case 2:19-cv-14420-RLR Document 77 Entered on FLSD Docket 01/27/2021 Page 7 of 7




  of the Underlying Complaint, but not Counts III or IV. The same is true of paragraph 69. Finally,

  while Defendant characterizes the allegations in the Underlying Complaint as part of a daily,

  ongoing fraudulent scheme perpetrated over years, that is not language from the Underlying

  Complaint.

          This Court must construe the duty to defend liberally in Plaintiffs’ favor. If any potential

  for coverage exists—however slight—Defendant has a duty to defend.                Notwithstanding

  Defendant’s objections, the Court concludes that there remains a potential for coverage. For the

  foregoing reasons, it is hereby ORDERED and ADJUDGED:

     1. Magistrate Judge Maynard’s Report and Recommendation on Plaintiffs’ Motion for
        Summary Judgment and Defendant’s Amended Motion for Summary Judgment [DE 73] is
        ADOPTED;

     2. Plaintiff’s Motion for Summary Judgment [DE 27] is GRANTED;

     3. Defendant’s Amended Motion for Summary Judgment [DE 57] is DENIED;

     4. All other pending motions are DENIED AS MOOT, all deadlines are TERMINATED,
        and all hearings are CANCELLED;

     5. The Clerk of the Court is directed to CLOSE THIS CASE; and

     6. Plaintiffs shall submit a proposed final judgment in Microsoft Word format via e-mail to
        rosenberg@flsd.uscourts.gov. The proposed final judgment is due within three business
        days of the date of rendition of this Order. Plaintiffs shall confer with Defendant prior to
        submitting the proposed final judgment and inform the Court, in the e-mail, of the result of
        the conferral process.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 27th day of January,

  2021.



                                                        _______________________________
                                                        ROBIN L. ROSENBERG
                                                        UNITED STATES DISTRICT JUDGE
  Copies furnished to Counsel of Record



                                                   7
